DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  CITY OF PALM BEACH GARDENS,
                            Appellant,

                                    v.

                       PALM BEACH COUNTY,
                             Appellee.

                              No. 4D22-0872

                          [October 20, 2022]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Paige Gillman, Judge; L.T. Case No.
50-2021-CA-006276.

    R. Max Lohman and Walter H. Porr, Jr. of the Lohman Law Group, P.A.,
West Palm Beach; Kenneth B. Bell, Michael G. Tanner, and Megan K. Moon
of Gunster, Yoakley, & Stewart, P.A., Tallahassee; and Scott G. Hawkins
of Jones Foster P.A., West Palm Beach, for appellant.

   Darren W. Leiser, Helene C. Hvizd, Anaili Cure, Scott H. Holtz of the
Palm Beach County Attorney's Office, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.